        Case: 1:19-cv-06374 Document #: 48 Filed: 09/18/20 Page 1 of 3 PageID #:364



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
  ZACHARY VERGARA, individually and on
  behalf of a class of similarly situated                   No. 1:19-cv-06374
  individuals,
                                                            Honorable Gary S. Feinerman
                           Plaintiff,
                                                            Magistrate Judge Jeffrey T. Gilbert
            v.
  NINTENDO OF AMERICA INC., a
  Washington corporation,

                           Defendant.



                               JOINT STATUS REPORT AND
                       STIPULATION TO DISMISS WITHOUT PREJUDICE

            On May 21, 2020, the Court granted Defendant Nintendo of America Inc.’s Motion to

  Compel Arbitration. ECF No. 45. The Court also stayed this action and ordered the parties to file
  by September 18, 2020, a joint status report regarding any arbitration. ECF No. 44.

            The Parties stipulate that the Court should dismiss this action without prejudice and have
  included with this submission a proposed order addressing the same.
            //

            //

            //

            //

            //

            //

            //

            //

            //

            //

            //

            //

149551271
        Case: 1:19-cv-06374 Document #: 48 Filed: 09/18/20 Page 2 of 3 PageID #:365



 Dated: September 18, 2020           Zachary Vergara

                                     By: s/ Eugene Y. Turin (with permission)
                                         His Attorney

                                         Eugene Y. Turin
                                         MCGUIRE LAW, P.C.
                                         55 W. Wacker Drive, 9th Floor Chicago, IL 60601
                                         Telephone: 312.893.7002
                                         Fax: 312.275.7895
                                         Email: eturin@mcgpc.com


 Dated: September 18, 2020           Nintendo of America Inc.

                                     By: s/ Eric J. Weiss
                                         One of Its Attorneys

                                         Christopher B. Wilson
                                         Kathleen A. Stetsko
                                         PERKINS COIE LLP
                                         131 S Dearborn Street # 1700
                                         Telephone: 312.324.8400
                                         Fax: 312.324.9400
                                         Email: CWilson@perkinscoie.com
                                         Email: KStetsko@perkinscoie.com

                                         David J. Burman (pro hac vice)
                                         Eric J. Weiss (pro hac vice)
                                         Mallory Gitt Webster
                                         PERKINS COIE LLP
                                         1201 Third Avenue, Suite 4900
                                         Seattle, WA 98101-3099
                                         Telephone: 206.359.8000
                                         Fax: 206.359.9000
                                         Email: DBurman@perkinscoie.com
                                         Email: EWeiss@perkinscoie.com
                                         Email: MWebster@perkinscoie.com




149551271
        Case: 1:19-cv-06374 Document #: 48 Filed: 09/18/20 Page 3 of 3 PageID #:366




                                    CERTIFICATE OF SERVICE

            On this date I caused a true and correct copy of the foregoing Joint Status Report

   and Stipulation to Dismiss Without Prejudice to be served on each of the attorneys

   identified below, via the delivery methods indicated below:


  Eugene Y. Turin                                    X    Via the Clerk’s eFiling Application
  MCGUIRE LAW, P.C.                                 ___   Via U.S. Mail, 1st Class
  55 W. Wacker Drive, 9th Floor                     ___   Via Overnight Delivery
  Chicago, IL 60601                                 ___   Via Facsimile
  Telephone: 312.893.7002                            X    Via Email
  Fax: 312.275.7895                                 ___   Other: ___________________
  Email: eturin@mcgpc.com

  Attorney for Zachary Vergara


  Dated: September 18, 2020                         By: s/ Mallory Gitt Webster




149551271
